Citation Nr: 0740619	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  03-03 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected right knee disability.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service connection left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran had active service from August 1977 to August 
1980 and from January 1997 to October 1997 and other service 
in the National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the RO.  

In April 2003, the veteran testified at a personal hearing at 
the RO.  

In December 2004, the Board remanded the veteran's knee 
claims for additional development and adjudication.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims must be remanded for further 
action.

When the veteran's claims were previously before the Board 
in December 2004, they were remanded for further 
development.  In doing so, the Board directed that an 
orthopedic examination should be scheduled in order to 
determine the nature and severity of the service-connected 
knee disability.  

In conducting the examination, the examiner was asked to 
report on all symptoms and manifestations of the veteran's 
service-connected knee disabilities and, with respect to 
range of motion, the examiner was asked to comment upon 
whether functional loss due to pain and weakness causes 
additional disability beyond that reflected on range of 
motion measurements.  

The examiner was also asked to discuss findings with respect 
to weakened movement, excess fatigability and 
incoordination.  

The record reveals that the RO requested a VA joints 
examination on in connection with the veteran's claim in 
August 2006, January 2007, and August 2007.  At least the 
last two of these requests appear to be due to the RO's 
finding of inadequacy as to a September 2006 VA examination.  

The Board notes also that the veteran was afforded a VA 
joints examination in September 2006.  This examination, 
however, appears to have been in connection with a flat foot 
disability and not primarily in connection with the veteran's 
knee disabilities.  There is no additional VA examination 
report or addendum associated with the veteran's claims file 
after the September 2006 examination.  

Based on the foregoing, the Board concludes that this matter 
must be remanded for compliance with the Board's December 
2004 remand instructions.  As the Court has stated,

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.  

Stegall v. West, 11 Vet. App. 268, 271 (1998).   

Here, the Board notes that, to the extent that a VA 
examination was conducted after December 2004 that complies 
with the Board's previous remand instructions, then a re-
examination of the veteran would, of course, not be 
necessary.  

A copy of any such report, however, must be associated with 
the veteran's claims file.  In this respect, the Board notes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

In view of the above, this case is REMANDED to the RO for the 
following actions:

1.  A VA  orthopedic examination should 
be scheduled to determine the nature and 
severity of the service-connected 
bilateral knee disability.  All symptoms 
and manifestations must be reported in 
detail.  With respect to range of motion, 
the examiner should comment upon whether 
functional loss due to pain and weakness 
causes additional disability beyond that 
reflected on range of motion 
measurements.  The examiner should also 
discuss findings with respect to weakened 
movement, excess fatigability and 
incoordination.  The claims folder should 
be made available to the examiner for 
review before the examination, and the 
examiner should describe the records upon 
he or she relied.  A rationale for all 
conclusions must be provided.  

2.  The RO should inform the veteran that 
failure to report for the scheduled 
examination might have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (2004).  

3.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the RO should 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

